Case 16-31602                 Doc 1602       Filed 04/18/19 Entered 04/18/19 07:56:26                 Desc Main
                                              Document Page 1 of 2
        FILED & JUDGMENT ENTERED
                  Steven T. Salata




             April 18 2019


         Clerk, U.S. Bankruptcy Court
        Western District of North Carolina
                                                                                    _____________________________
                                                                                             J. Craig Whitley
                                                                                      United States Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF NORTH CAROLINA
                                        CHARLOTTE DIVISION

In re                                                                Chapter 11

KAISER GYPSUM COMPANY, INC., et al.,1                                Case No. 16-31602 (JCW)

          Debtors.                                                   (Jointly Administered)


            ORDER APPROVING SETTLEMENT WITH THE CITY OF SEATTLE

                     This matter coming before the Court on the Debtors' Motion for an Order

Approving Settlement with the City of Seattle (the "Motion"),2 filed by the above-captioned

debtors (together, the "Debtors"); the Court having reviewed the Motion; and the Court having

found that (i) the Court has jurisdiction over this matter pursuant to 28 U.S.C.§§ 157 and 1334,


1
          The Debtors are the following entities (the last four digits of their respective taxpayer identification
          numbers follow in parentheses): Kaiser Gypsum Company, Inc. (0188) and Hanson Permanente Cement,
          Inc. (7313). The Debtors' address is 300 E John Carpenter Freeway, Irving, Texas 75062.
2
          All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.



{00324643 v 1 }
Case 16-31602          Doc 1602     Filed 04/18/19 Entered 04/18/19 07:56:26             Desc Main
                                     Document Page 2 of 2


(ii) venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409, (iii) this is a core

proceeding pursuant to 28 U.S.C. § 157(b), (iv) notice of the Motion was sufficient under the

circumstances and (v) the Settlement was negotiated at arm's length and in good faith; and the

Court having determined that the relief requested in the Motion is in the best interests of the

Debtors, their estates and creditors; and good and sufficient cause having been shown;

                  IT IS HEREBY ORDERED THAT:

                  1.    The Motion is GRANTED.

                  2.    The Settlement Agreement and the Settlement therein are approved.

                  3.    The Debtors are authorized to perform their obligations under the

Settlement Agreement.

                  4.    The Debtors' noticing and claims agent, Prime Clerk LLC, is hereby

authorized and directed to take and perform all actions necessary to implement and effectuate the

relief granted in this Order.



This Order has been signed electronically.             United States Bankruptcy Court
The judge's signature and the court's seal
appear at the top of the order.




{00324643 v 1 }
